 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         JOHN DOES, et al.,
                                                         CASE NO. C17-0178JLR
11                               Plaintiffs,
                 v.                                      ORDER ON STIPULATED
12                                                       MOTION TO REOPEN CASE
           DONALD TRUMP, et al.,                         (RELATING TO BOTH CASES)
13
                                 Defendants.
14
           JEWISH FAMILY SERVICES, et                    CASE NO C17-1707JLR
15         al.,

16                               Plaintiffs,

17                v.

18         DONALD TRUMP, et al.,

                                  Defendants.
19
           Before the court is the parties’ stipulated motion to reopen this matter for the
20
     limited purpose of perfecting the settlement agreement. (See Stip. (Dkt. # 203).) As
21
     discussed below, the court GRANTS in part and DENIES in part the stipulated motion.
22


     ORDER - 1
 1         On November 13, 2019, the court entered a dismissal order based on the parties’

 2 notification that they had settled this matter. (See Dismissal Order (Dkt. # 202).) The

 3 dismissal order stated that “[i]n the event settlement is not perfected, any party may move

 4 to reopen the case, provided such motion is filed within 60 days of the date of this order.”

 5 (Id. at 2.) The parties timely filed their stipulated motion to reopen this matter. (See

 6 Stip.) In their motion, the parties represent that they have “reach[ed] agreement on the

 7 near final written form of the settlement agreement,” but need additional time to convene

 8 board meetings for the organizational parties to approve the settlement and to translate

 9 the document into both Arabic and Somali for some of the individual parties. (See id. at

10 1.)

11         Based on these representations, the court GRANTS in part and DENIES in part the

12 parties’ stipulated motion (Dkt. # 203). The court declines to reopen this matter but

13 grants the parties an additional 30 days from the filing date of this order to perfect their

14 settlement and file a stipulated dismissal of this matter. In the event settlement is not

15 perfected within that timeframe, any party may move to reopen the case, provided such

16 motion is filed within 30 days of the date of this order.

17         Dated this 13th day of January, 2020.

18

19

20
                                                      A
                                                      JAMES L. ROBART
21                                                    United States District Judge

22


     ORDER - 2
